Citation Nr: 1001369	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  03-02 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating in excess of 20 
percent disabling for service-connected diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967, during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO), which 
granted service connection for diabetes mellitus, type II, 
and assigned a 20 percent rating.  The Veteran disagreed with 
his rating and subsequently perfected an appeal.   

In July 2009, the Board remanded this claim to the RO for 
additional development, including the procurement of VA 
medical records.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks increased initial rating in excess of 20 
percent disabling for his service-connected diabetes mellitus 
disability.  Although the Board regrets the additional delay, 
review of the record reveals that further development is 
needed before deciding the merits of the claim.  

Review of the record reveals that the Veteran last underwent 
a VA examination regarding his diabetes mellitus disability 
in April 2004, and the record contains subsequent statements 
from the Veteran to the effect that his diabetes mellitus 
disability has worsened.  Thus, the Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current severity of the Veteran's service-connected 
diabetes mellitus disability.  The fulfillment of the duty to 
assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
veteran's claims.  38 C.F.R. § 4.2 (2009).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2009).

During the pendency of this appeal, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  As such, the Rice case 
must be considered in readjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the current 
nature, extent, and severity of his 
service-connected diabetes mellitus 
disability.  

The claims file must be made available 
for review of the Veteran's pertinent 
medical and other history, particularly 
records of any relevant treatment.  The 
examiner should note whether the 
Veteran's claims folder was reviewed.  

The examination should include any 
necessary diagnostic testing or 
evaluation.  The examiner should note 
the current level of severity of the 
diabetes mellitus, including whether it 
is manageable by diet, injection of 
insulin, and/or regulation of 
activities; any episodes of ketoacidosis 
or hypoglycemic reactions, including any 
that requires hospitalization and the 
frequency of hospitalization; any weight 
loss or loss of strength; and any other 
complications.  

Finally, the examiner should indicate 
the effect the Veteran's diabetes 
mellitus have on his ability to obtain 
and maintain gainful employment.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's claim for 
entitlement to increased initial rating 
in excess of 20 percent disabling for 
diabetes mellitus disability, taking 
into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered, 
including consideration of Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


